EllisoN, J.
(concurring). — I agree that a claim must he both exhibited to the administrator and presented to the probate court for allowance within the two years prescribed as a limitation. But I believe when a claim has been duly, exhibited to the administrator and then, within the period of limitation, is filed in the probate court, it becomes a part of the records of such court and is presented to the court in the sense of the statute. Formerly the running of limitation was arrested by merely exhibiting the demand to the administrator. It could then be held out of court by the claimant for a period beyond the limitation, thus often prolonging and embarrassing the administration. To cure this, the legislature has required that the claim must, be both exhibited and presented, so that it may be duly determined according to law and the practice of the court. This is accomplished by exhibiting the claim to the administrator and filing it in court on or before the next term, that it may be determined in regular course. The words “presented to the court for allowance,” do not mean that the cause must be heard by the court within the two years as contended by the appellant. The hearing may, of course, be continued by the court according to its procedure and practice. Those words mean that the claim must be deposited in court, whether in vacation or term time, to the end that it may be proceeded with at the next term according to law and not held back indefinitely by the claimant.